NUMBER 13-10-00109-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


 JIMMY SANTIAGO ZAMORA,                                                 Appellant,

                                                    v.

THE STATE OF TEXAS,                                                     Appellee.


                        On appeal from the 377th District Court
                              of Victoria County, Texas.


                              MEMORANDUM OPINION
                   Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion by Justice Garza

       A jury convicted appellant, Jimmy Santiago Zamora, of unlawful possession of a

 controlled substance, a third-degree felony.1 See TEX. HEALTH & SAFETY CODE ANN. ''

 481.105, 481.118(b) (Vernon 2010). The jury sentenced Zamora to three and one-half

 years in the Institutional Division of the Texas Department of Criminal Justice. See

 TEX. PENAL CODE ANN. ' 12.22 (Vernon 2010); '' 12.34, 12.42(a)(1) (Vernon Supp.


       1
           The offense was enhanced by a prior felony conviction.
2010). The trial court certified Zamora=s right to appeal, and this appeal followed. We

affirm.

                                          I. ANDERS BRIEF

          Zamora=s court-appointed appellate counsel has filed a motion to withdraw and a

brief in support thereof in which he states that he has diligently reviewed the entire

record and that Ahav[ing] researched the law applicable to the facts and issues

presented, if any, . . . it is [his] professional opinion no reversible error is reflected by

the record.@     See Anders v. California, 386 U.S. 738, 744 (1967).                   Counsel=s brief

therefore meets the requirements of Anders as it presents a professional evaluation

showing why there are no arguable grounds for advancing an appeal.                           See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has carefully discussed why, under controlling authority, there are

no errors in the trial court=s judgment. Counsel has informed this Court that he has:

(1) examined the record and has found no arguable grounds to advance on appeal, (2)

served a copy of the brief and motion to withdraw on Zamora, and (3) informed Zamora

of his right to review the record and to file a pro se response.2 See Anders, 386 U.S.

at 744; Stafford, 813 S.W.2d at 510 n.3. More than an adequate time has passed, and

no pro se response has been filed.

                                      II. INDEPENDENT REVIEW

          Upon receiving an Anders brief, we must conduct a full examination of all the
          2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.BWaco 1997, no pet.)).


                                                    2
proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and find that the appeal is wholly

frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim.

App. 2005) (ADue to the nature of Anders briefs, by indicating in the opinion it

considered the issues raised in the brief and reviewed the record for reversible error but

found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment

of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, Zamora=s counsel has filed a motion to withdraw.

See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing

Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.BDallas 1995, no writ.) (AIf an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion

to withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.@) (citations omitted)). We grant the motion to withdraw.

        We further order that counsel must, within five days of the date of this opinion,

send a copy of the opinion and judgment to Zamora and advise him of his right to file a
                                        3
petition for discretionary review.          See TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App.


        3
            No substitute counsel will be appointed. Should Zamora wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68.3, 68.7. Any petition for discretionary review must comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      3
2006).


                                 ________________________
                                 DORI CONTRERAS GARZA
                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
4th day of November, 2010.




                             4